Summary judgment should have been denied. Plaintiffs assertions as to defendant insurer’s conduct, that it issued a post-*268cancellation endorsement correcting the error which allegedly triggered the notice of cancellation and accepted and retained the full premium until 45 days after the loss in question occurred and 7 months after the purported cancellation took effect, raise triable issues of fact as to when the cancellation of the insurance policy was properly effected, if ever. Concur— Rosenberger, J. P., Wallach, Kupferman, Williams and Mazzarelli, JJ.